DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 7, 12, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yum et al (US 6,251,083) (“Yum”) as evidenced by (“Back”) (‘“Back.” The Merriam-Webster.Com Dictionary, www.merriam-webster.com/dictionary/back. Accessed 15 July 2021.)’) in view of Wenckens (US 2010/0297205) and further in view of Nagasuna et al (US 2004/0019342) (“Nagasuna”) as evidenced by Hogan et al (US 2010/0209957) (“Hogan”).
Regarding Claim 1, while Yum teaches a dermal patch (Abstract, where system is a patch) comprising:

an adhesive layer (Column 12, Lines 8-20, adhesive layer 21);
a backing layer (Fig. 3, Column 12, Lines 3-7, “According to the invention, a frame or support member 2 includes six result zones and a mask 3.” Backing layer/support member 2);
wherein said adhesive layer is backed by the backing layer (Fig. 3, adhesive layer 21 is backed by the backing layer 2, when defining backed as “to furnish with a rear part” as per Merriam-Webster as the backing layer 2 furnishes all the preceding layers with a rear part);
and further teaches wherein the membrane layer comprise one or more distinct capture section(s) with affinity molecule(s) for selectively retaining one or more analyte(s) (Column 4, Lines 20-38, "(a) a plurality of test areas, each test area independently comprising (i) a porous matrix material having an absorption side and a test side and (ii) an indicating reagent system positioned on or impregnated in the test side of the porous matrix material, wherein each indicating reagent system is capable of indicating the presence or concentration of an analyte in interstitial body fluid by producing a spectrophotometric change upon contact with the interstitial body fluid;", Fig. 1, test zones 10).
Yum fails to teach the patch wherein the membrane layer is non-expandable and wherein an expandable layer is between the backing layer and the membrane layer.
However, Wenckens teaches a dermal patch characterized in that between the backing layer and the membrane layer there is an expandable layer for applying pressure to the membrane layer (Fig. 1, expandable layer is swell layer in between the backing layer/patch with 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the dermal patch for analyte detection of Yum utilize a expanding layer to apply pressure to a membrane layer as taught by Wenckens because this pressure facilitates transfer of fluids from skin (Wenckens: [0038] “whereby layer 3) will swell and add a light pressure down towards the stung area. This will improve the contact with the skin and provide a faster transport of the poison from the skin into layer 5).”).
Yet the combined efforts of Yum and Wenckens fail to teach the membrane layer being non-expandable.
However Nagasuna teaches a liquid acquiring membrane of cellulose fibers could use nitrocellulose ([0184] liquid acquiring member [0195] liquid acquiring member can be a cellulose fiber, e.g. nitrocellulose) wherein nitrocellulose is known to be a nonexpandable material (Hogan: [0076]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the membrane for acquiring analyte fluid for analyte detection of Yum and Wenckens as nonexpandable nitrocellulose as taught by Nagasuna as Yum already teaches that the membrane is preferably cellulose fiber (Col. 7, L.40-49). Thus one would recognize nitrocellulose as the application of a known type of cellulose fiber as taught by Nagasuna for a membrane purpose to the known analyte liquid gathering membrane of Yum ready for improvement to yield predictable results of efficiently capturing analyte fluid. Then one would note that its inherent nonexpandable characteristic will fulfill the above limitations.
Regarding Claim 6, Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, and Wenckens further teaches wherein the expandable layer contains compressed cellulose ([0029] "The optional swell layer consists of a material that swells at the addition of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an expandable layer in a dermal patch as taught by Yum, Wenckens, and Nagasuna with the expandable containing compressed cellulose as the use of a known technique to improve similar devices (analyte gathering dermal patches) in the same way (to teach how the expandable layer may be structured).
Regarding Claim 7, Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, and Wenckens further teaches wherein the backing layer has an aperture that allows liquid added through the aperture to be in fluid communication with the expandable layer and/or the moisture layer ([0038] “An outer layer manufactured by the same materials as traditional patches with a center hole, round, quadrangular or another shape, through which a few drops of liquid can be added, whereby layer3) will swell…” aperture allows liquid added through the aperture to be in fluid communication with swell layer 3)/expandable layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an aperture as taught by Wenckens in the backing layer taught by Yum, Wenckens, and Nagasuna as it constitutes a means to initiate expansion in the dermal patch and thus gives a user autonomy in choosing an optimal time to utilize the dermal patch.
Regarding Claim 12, Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, for use in medicine (Yum, Abstract, Column 1, Lines 50-59, dermal patch measures analytes like glucose which may be used by diabetics for a medical purpose).
Regarding Claim 17, Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, further comprising a membrane holding layer (Fig. 3, third adhesive layer 6).
Regarding Claim 18, Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 17, wherein the membrane holding layer is an adhesive (Fig. 3, third adhesive layer 6).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yum in view of Wenckens and further in view of Nagasuna and further in view of Schoendorfer (US 5,817,012).
Regarding Claim 2, while Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, and Yum teaches a membrane holding layer (Fig. 3, third adhesive layer 6) which is not attached to an expandable layer (it is not situated between backing layer 2 and membrane layer 31 which is where the expandable layer would be situated), their combined efforts fail to teach that the membrane holding layer is made out of the same material as the membrane layer.
However Schoendorfer teaches portions of the membrane layer extending outside of the area of an upper layer and connecting directly to the backing layer (Fig. 11, fluid permeable support layer 120 acts like a membrane layer with gas permeable layer 140 acting as a backing layer, thus having the membrane act as its own holding means which would make the holding means the same material as the membrane layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the holding means for the membrane to attach the membrane to a backing layer as taught by Yum, Wenckens, and Nagasuna alternatively be performed by portions of the membrane extending directly to the backing layer, thus making holding means out of the same material as the membrane layer, as a simple substitution of one known element of holding means for another to obtain predictable results (stable attachment of the membrane directly to the skin).

Claims 3-5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yum in view of Wenckens and further in view of Nagasuna and further in view of Hymes (US 6,455,065).
Regarding Claim 3, while Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, and Yum further teaches wherein the expandable layer presses the membrane layer (See Claim 1 Rejection), but their combined efforts fail to teach wherein the expandable layer moisturizes the membrane layer.
However Hymes teaches a moisture layer to apply moisture to the skin and activate fluid transport (Column 1, Line 65 – Column 2, Line 19, "The patch includes a backing such as paper, cloth or plastic that acts as a support for the patch and a water-based hypertonic hydrogel layer applied to the backing that preferably has a tacky pressure-sensitive adhesive surface which bonds to the skin. The hydrogel layer bonds to the skin surface and forms a water bridge between it and the skin. The hydro bond allows the flow of fluid from the skin, which has a lower osmotic pressure than the osmotic pressure in the hydrogel layer." And Column 7, Lines 2-14, “In addition, because of the added moisture, the free transport of fluids from the tissue 15 upwardly into the hydrophilic adhesive gel 14 will be possible over an extended period of time as indicated by the vertical arrows in FIG. 4A.” adding moisture helps the transport of analyte upwards).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply moisture as taught by Hymes to the membrane layer by an expandable layer as taught by Yum, Wenckens, and Nagasuna as the application of moisture towards the skin helps facilitate the transport of fluids from the skin upwards which promotes analyte capture in the membrane layer.
Regarding Claim 4, while Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, their combined efforts fail to teach a moisture layer is in fluid communication with the membrane layer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to apply moisture by a moisture layer as taught by Hymes to the membrane layer as taught by Yum, Wenckens, and Nagasuna as the application of moisture towards the skin helps facilitate the transport of fluids from the skin upwards which promotes analyte capture in the membrane layer.
Regarding Claim 5, Yum, Wenckens, Nagasuna, and Hymes teach the dermal patch according to claim 4, and Wenckens further teaches that expanding may be caused by addition of moisture (Abstract “a swell layer, which swells after the addition of a liquid through a hole on the top of the patch”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the moisture layer taught by Yum, Wenckens, Nagasuna, and Hymes act as an expandable layer because in the process of adding moisture, most materials will begin to swell and thus would naturally cause a pressure application to the membrane. Furthermore, in adding the moisture application functionality to the patch of Wenckens, it would be obvious to remove .

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yum in view of Wenckens and further in view of Nagasuna and further in view of Linder (US 2006/0210616).
Regarding Claim 8, while Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, and Wenckens further teaches wherein the expandable layer has an area that is equal to or larger than the area of the membrane layer (Fig. 1, swell layer 3/expandable layer is shown to be of equal area to the matrix layer 5/membrane layer), their combined efforts fail to teach the upper layer has an area that completely encompasses the membrane layer
However Linder teaches a dermal patch for medicinal purposes wherein upper layers have areas that completely encompass the membrane layer (Fig. 3A, membrane layer/therapy delivery surface 120, [0020] “Alternatively, the delivery layer 104 can be a moisture delivery layer or a heated moisture delivery layer. In that event, the delivery layer 104, may be formed from two layers, one for generating heat and one for delivering moisture.”, [0021] “Depending upon the contents of the delivery layer 104, a permeable or non-permeable layer 110 can be optionally provided." permeable layer 110 is an upper layer that completely encompasses therapy delivery surface 120, Abstract “non-contacting surface that can be used, for example, to generate heat and/or moisture for transmission to the surface to which therapy is being applied.” Upper layer for fluid transmission).
It would have been obvious to one of ordinary skill in the art at the time of the invention to structure the expandable layer over the membrane layer as taught by Yum, Wenckens, and Nagasuna to completely encompass the membrane layer as taught by Linder as the fluid transmission techniques taught by both Linder and the combined efforts Yum, Wenckens, and .

Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yum in view of Wenckens and further in view of Nagasuna and further in view of Peyser et al (US 2007/0027383) (“Peyser”).
Regarding Claim 9, while Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, and that the test patches are of convenient size and configuration for individual use (Yum, Column 15, Lines 10-12), their combined efforts fail to teach wherein the area of the membrane layer is 1 cm2 or less.
However Peyser teaches a dermal patch for analyte collection (Abstract) wherein the area of a membrane layer is 1 cm2 or less ([0062] “Similarly, the patch may be of any suitable size. For example, patches intended for the wrist will typically be larger than those intended for the fingertip. Typically, circular patches intended for use on the fingertip will have diameters in the range of about 1.0 cm to about 2.5 cm, or areas ranging from about 0.785 cm.sup.2 to about 4.91 cm.sup.2.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the area of the membrane layer of Yum, Wenckens, and Nagasuna to be of a convenient size such as 1 cm2 or less as taught by Peyser as the size range may be based on a desired location such as of a subject’s fingertip.

Claims 11, 13, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yum in view of Wenckens and further in view of Nagasuna and further in view of Phan et al (US 2005/0106713) (“Phan”).
Regarding Claim 11, while Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, and Yum further teaches wherein the membrane layer comprise at least 
However Phan teaches a diagnostic dermal patch (Abstract) where a membrane comprises three different capture sections with five different affinity molecules being analyzed ([0219] analysis membranes  416, 417, 420 act as capture sections, Fig. 25A) where in one of the capture sections, three different affinity molecules have been immobilized ([0223] “For example, a first signal agent may be a fluorescent micro-particle having attached thereto an antibody that binds to CK-MB, a second signal agent may be an opaque micro-particle having attached thereto an antibody that binds to TnI, and a third signal agent may be an IR (infrared) absorbing micro-particle having attached thereto an antibody that binds to myoglobin.” affinity molecules for several cardiac markers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to place multiple affinity molecules at each capture section as taught by Phan on the multiple capture sections taught by Yum, Wenckens, and Nagasuna, to increase the efficacy of the dermal patch by either testing for several conditions or using several markers to increase confidence in the determination of a single condition. Furthermore, it would be obvious to immobilize at least four different affinity molecules at each of the capture sections to test agreement of the analyte output at each capture section and increase confidence in the output.
Regarding Claim 13, Yum, Wenckens, and Nagasuna teach the patch according to claim 1, and Yum further teaches a method for measuring one or more analytes in a sample (Column 1, Lines 7-13, “In particular the present invention relates to a dry reagent test strip from which an analyte presence and/or concentration is determined by visual interpretation or by the use of an instrument.” and Column 4, Line 17-38, system for selectively retaining one or more analyte(s) from a body of a subject) comprising the following steps:
a) selecting one or more analytes to be measured (Column 4, Lines 17-19, “One aspect this invention provides a device for testing a body for the presence or concentration of an analyte, such as glucose.” Glucose chosen as analyte to be measured);
b) immobilizing onto a membrane in a patch according to claim 1 one or more zones of specific affinity molecules for the selected one or more analytes, (See Claim 1 Rejection¸ Column 4, Lines 20-38, "(a) a plurality of test areas, each test area independently comprising (i) a porous matrix material having an absorption side and a test side and (ii) an indicating reagent system positioned on or impregnated in the test side of the porous matrix material, wherein each indicating reagent system is capable of indicating the presence or concentration of an analyte in interstitial body fluid by producing a spectrophotometric change upon contact with the interstitial body fluid;", Fig. 1, zones of specific affinity molecules/test zones 10 immobilized onto the membrane 30/31)
c) removably securing the patch of step b) onto a subject’s skin (Column 13, Lines 52-55, “The visual glucose test strip is applied to the skin surface following removal of the release liner 212.” secures patch onto the skin of a subject, Column 14, Lines 21-23, “In addition, all embodiments can be designed to be completely disposable or have a reusable skin compromising system.” removably secured if reusable);
d) leaving the patch on the skin for a period of time (Column 9, Lines 37-42, “MBTH-S formed as a dye couple with DMAB, ANS or N-(3-sulfopropyl)aniline provides an indicator system which provides a stable color end point in a short period of time. This dye system 
e) removing the patch from the skin and analysing the membrane to determine the concentration(s) of the selected one or more analytes (Column 14, Lines 21-23, “In addition, all embodiments can be designed to be completely disposable or have a reusable skin compromising system.” both disposable and reusable patches necessitate removal and Column 1, Lines 7-13, “In particular the present invention relates to a dry reagent test strip from which an analyte presence and/or concentration is determined by visual interpretation or by the use of an instrument.” Analysing the membrane to determine the concentration(s) of the one or more analytes),
and Wenckens further teaches:
c) activating the expandable layer of the patch of step b) (Fig. 1, expandable layer is swell layer in between the backing layer/patch with center hole and membrane layer/matrix layer, Abstract “a swell layer, which swells after the addition of a liquid through a hole on the top of the patch and thus adds a light pressure to the poison-aspirating matrix towards the skin,”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the dermal patch for analyte detection of Yum utilize a pressure means for the patch as taught by Wenckens because this pressure facilitates transfer of fluids from skin (Wenckens: [0038] “whereby layer 3) will swell and add a light pressure down towards the stung area. This will improve the contact with the skin and provide a faster transport of the poison from the skin into layer 5).”).
Yet the combined efforts of Yum, Wenckens, and Nagasuna fail to teach:
b) the membrane in the patch utilizing one or more positive and/or negative controls;
e) determining the concentration of the one or more positive and/or negative controls by analysing the one or more zones.

It would have been obvious to one of ordinary skill in the art at the time of the invention to structure the capture sections of Yum, Wenckens, and Nagasuna and further include positive and/or negative controls to increase confidence in the accuracy in the output analyte concentration. Furthermore it would be obvious to determine the concentration of the control groups to best compare with the concentration of the analyte outside of the control group.
Regarding Claim 19, while Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, their combined efforts fail to teach the area of the capture sections being less than 0.01 cm2.
However Phan teaches a diagnostic dermal patch (Abstract) where the area of the capture sections is less than 0.01 cm2 ([0112] “The capture units may be distributed over an area from about 10.sup.4 cm.sup.2 (for example a square of dimensions 0.1 mm by 0.1 mm) to about 10.sup.-2 cm.sup.2 (1 mm by 1 mm),”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to size the capture sections taught by Yum, Wenckens, and Nagasuna, with an area of less than 0.01 cm2 as the application of a known technique to a known device (diagnostic dermal patch) ready for improvement to yield predictable results (analyte sensing).
Regarding Claim 20, while Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, their combined efforts fail to teach the area of the capture sections being less than 0.003 cm2.
However Phan teaches a diagnostic dermal patch (Abstract) where the area of the capture sections is less than 0.01 cm2 ([0112] “The capture units may be distributed over an 4 cm2  should be understood to be 10-4 cm2 based on the dimensions of being 0.1 mm by 0.1 mm, thus signifying an area of 0.0001 cm2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to size the capture sections taught by Yum, Wenckens, and Nagasuna, with an area of less than 0.003 cm2 as the application of a known technique to a known device (diagnostic dermal patch) ready for improvement to yield predictable results (analyte sensing).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yum in view of Wenckens and further in view of Nagasuna and further in view of Phan and further in view of Fissell et al (US 2009/0131858) (“Fissell”) and further in view of Stirbl et al (US 5,507,291) (“Stirbl”).
Regarding Claim 14, while Yum, Wenckens, Nagasuna, and Phan teach the method according to claim 13, their combined efforts fail to teach the method additionally comprising:
f) normalising the concentration(s) determined in step e) with a concentration determined for the one or more positive controls; and
g) comparing the normalised concentration determined under step f) with normalised concentrations from a reference group of subjects.
However Fissell teaches when measuring physiological signals, normalizing the determined values based on values determined for the one or more positive controls ([0175] “The optical density readings of the sample were normalized to those from the positive and negative controls to determine net hemolysis due to the material being tested.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to normalize the one or more positive controls as taught by Fissell of the analyte concentration 
Yet the combined efforts of Yum, Wenckens, Nagasuna, Phan, and Fissell fail to teach a comparison to a value form a reference group of subjects.
However Stirbl teaches comparing determined physiological data with normalized data from a reference group of subjects (Column 12, Lines 3-11, “In a subsequent step 110, the computed pressure value is compared with a reference value (112) to determine information pertaining to the contemporaneous or real-time emotional state of the individual test subject. As discussed above with respect to the evaluation of other measured parameters, the reference value 112 for blood pressure may be an average or normalized value predetermined in accordance with known blood pressure data derived from known populations”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to compare the determined normalized concentration data of Yum, Wenckens, Nagasuna, Phan, and Fissell with a value from a reference group of subjects to ensure the data exhibited by the subject does not vary substantially from the population. If the subject is only analyzed in terms of how they deviate from their own data, an underlying condition may be missed.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yum in view of Wenckens and further in view of Nagasuna and further in view of Phan and further in view of Blaschuk et al (US 2005/0129676) (“Blaschuk”).
Regarding Claim 15, while Yum, Wenckens, Nagasuna, and Phan teach the method according to claim 13, their combined efforts fail to teach wherein the one or more analytes to be measured comprise at least one or more of the following group of analytes: extracellular matrix protein, anti-microbial peptides (AMP), interleukins, growth factors and chemokines.
However Blaschuk teaches a dermal patch where the analyte to be measured may be growth factors ([0220] “For example, application of one or more modulating agents to the skin, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the glucose analyte measured by Yum, Wenckens, Nagasuna, and Phan for a growth factor analyte as taught by Blaschuk for the predictable results of analyte concentration measurement.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yum in view of Wenckens and further in view of Nagasuna and further in view of Hymes and further in view of Turner et al (US 5,462,743) (“Turner”) and further in view of Sloan et al (US 2007/0106135) (“Sloan”).
Regarding Claim 16, Yum, Wenckens, and Nagasuna teach the patch according to claim 1, and Yum further teaches the at least two the patches being part of a kit (Column 15, Lines 26-31, “An example of a kit 300 according to the present invention is shown schematically in FIG. 8. Individually foil wrapped patches 302 coupled with an applicator 304 provides the minimum supplies required to perform a glucose test.”), and Wenckens further teaches that an activation liquid may be used to activate the expandable layer (Abstract “a swell layer, which swells after the addition of a liquid through a hole on the top of the patch”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the dermal patch taught by Yum, Wenckens, and Nagasuna comprise an activation liquid wherein the activation liquid activates the expandable layer as the application of a known technique for causing expansion to a known device ready for improvement to yield predictable results. 

However Hymes teaches a moisture layer to apply moisture to the skin and activate fluid transport (Column 1, Line 65 – Column 2, Line 19, "The patch includes a backing such as paper, cloth or plastic that acts as a support for the patch and a water-based hypertonic hydrogel layer applied to the backing that preferably has a tacky pressure-sensitive adhesive surface which bonds to the skin. The hydrogel layer bonds to the skin surface and forms a water bridge between it and the skin. The hydro bond allows the flow of fluid from the skin, which has a lower osmotic pressure than the osmotic pressure in the hydrogel layer." And Column 7, Lines 2-14, “In addition, because of the added moisture, the free transport of fluids from the tissue 15 upwardly into the hydrophilic adhesive gel 14 will be possible over an extended period of time as indicated by the vertical arrows in FIG. 4A.” adding moisture helps the transport of analyte upwards).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an activation liquid to apply moisture as Hymes teaches that added moisture facilitates fluid flow which would facilitate analyte detection by Yum, Wenckens, and Nagasuna. Furthermore, in adding the moisture application functionality to the patch of Wenckens, it would be obvious to remove membrane 4 to allow the activation liquid to wet the membrane layer and facilitate fluid communication between the moisture/pressure layer and the membrane layer so as to maximize the facilitation of fluid transport.
Yet the combined efforts of Yum, Wenckens, Nagasuna, and Hymes fail to teach the kit being for determining the effect of a topical treatment.
However Turner teaches a dermal patch system that is also used a topical treatment delivery device (Column 1, Lines 12-17, “This invention relates to transdermal and topical drug delivery systems, devices for use therein and methods for their manufacture. It also relates to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the analyte collecting dermal patch of Yum, Wenckens, Nagasuna, and Hymes, with a topical treatment delivery patch as taught by Turner as collection patches may also be used to deliver treatment (Wenckens: Abstract). Furthermore it would be obvious to determine the effect of the topical treatment delivered by Turner as the analyte collecting dermal patches are known to be used to track treatment progress (Sloan: [0008] “Upon conclusion of the analyte level monitoring during the predetermined time period, the collected data are analyzed and, considered in conjunction with the underlying basal profiles under which the patient was infusing insulin during that same predetermined time period, used to determine a suitable modification to the basal profiles, if any, to improve the insulin therapy of the patient”, [0017] “the sensor 101 may include a subcutaneous analyte sensor, a transcutaneous analyte sensor, an implantable analyte sensor, or a noninvasive analyte sensor such as a transdermal patch or an optical sensor (for example, infrared sensor).”).

Claim(s) 1, 7, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yum in view of Wenckens and further in view of Nagasuna and further in view of Gottesman (US 2012/0071731)
as evidenced by Hogan.
Regarding Claim 21, while Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 7, their combined efforts fail to teach wherein the backing layer will not absorb aqueous liquid.
However Gottesman teaches a dermal patch (Abstract) comprising a layer for physiological sensing ([0042]-[0049], Fig. 2B, sensor module 208) where the physiological signal can be an analyte ([0087]-[0089] glucose, cortisol) with a backing layer that will not 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the dermal patch for the backing layer of Yum to be set as hydrophobic as this reduces the chance that fluids that contact the patch from above will not be absorbed into the system and introduce noise into the sampling.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gottesman (US 2012/0071731) in view of Yum and further in view of Wenckens  and further in view of Nagasuna as evidenced by Hogan.
Regarding Claim 1, while Gottesman teaches a dermal patch (Abstract) comprising:
a layer for physiological sensing ([0042]-[0049], Fig. 2B, sensor module 208) where the physiological signal can be an analyte ([0087]-[0089] glucose, cortisol);
an adhesive layer ([0042]-[0049], Fig. 2B, tape strip 202);
a backing layer ([0045] tape strip 202 has a backing material made of hydrophobic polyurethane foam);
wherein said adhesive layer is backed by the backing layer ([0045]),
Gottesman fails to teach
The analyte sensing layer has a membrane layer for retaining one or more analyte(s) from a body of a subject, the membrane layer having a first and a second side, wherein the first side is in fluid communication with the skin of the subject, wherein the membrane layer has an area and is non-expandable; and
wherein the membrane layer comprise one or more distinct capture section(s) with affinity molecule(s) for selectively retaining one or more analyte(s).
However Yum teaches an analyte sensing patch (Abstract) wherein:

wherein the membrane layer comprise one or more distinct capture section(s) with affinity molecule(s) for selectively retaining one or more analyte(s) (Fig. 3, Column 12, Lines 8-11, "The device 1 utilizes a porous matrix member 5 having a test side 30 and an absorbent side 31.” Membrane layer 5 which is shown in the figure to be in fluid communication with the skin of the subject through guard 9, skin permeation enhancer 8 and adhesive layer 33, areas are inherent characteristics of membranes),
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the dermal patch for analyte detection of Gottesman configured with the membrane layers of Yum as a simple substitution of one form of setting a patch for analyte detection with a meter in the system for another with a capturing membrane to obtain predictable results of captured analytes for analysis.
Yet their combined efforts fail to teach
wherein an expandable layer is between the backing layer and the membrane layer.
However, Wenckens teaches a dermal patch characterized in that between the backing layer and the membrane layer there is an expandable layer for applying pressure to the membrane layer (Fig. 1, expandable layer is swell layer in between the backing layer/patch with center hole and membrane layer/matrix layer, Abstract “a swell layer, which swells after the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the dermal patch for analyte detection of Gottesman and Yum utilize a expanding layer to apply pressure to a membrane layer as taught by Wenckens because this pressure facilitates transfer of fluids from skin (Wenckens: [0038] “whereby layer 3) will swell and add a light pressure down towards the stung area. This will improve the contact with the skin and provide a faster transport of the poison from the skin into layer 5).”).
Yet their combined efforts fail to teach the membrane layer being non-expandable.
However Nagasuna teaches a liquid acquiring membrane of cellulose fibers could use nitrocellulose ([0184] liquid acquiring member [0195] liquid acquiring member can be a cellulose fiber, e.g. nitrocellulose) wherein nitrocellulose is known to be a nonexpandable material (Hogan: [0076]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the membrane for acquiring analyte fluid for analyte detection of Gottesman and Yum and Wenckens as nonexpandable nitrocellulose as taught by Nagasuna as Yum already teaches that the membrane is preferably cellulose fiber (Col. 7, L.40-49). Thus one would recognize nitrocellulose as the application of a known type of cellulose fiber as taught by Nagasuna for a membrane purpose to the known analyte liquid gathering membrane of Yum ready for improvement to yield predictable results of efficiently capturing analyte fluid. Then one would note that its inherent nonexpandable characteristic will fulfill the above limitations.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gottesman in view of Yum and further in view of Wenckens  and further in view of Nagasuna as evidenced by Hogan and further in view of Hopp (US 5,846,559) as noted in Applicant IDS dated 6/26/2015.
Regarding Claim 22, while Gottesman, Yum, Wenckens, and Nagasuna teach the dermal patch according to claim 1, and Gottesman further teaches a layer protecting said adhesive layer ([0043]), their combined efforts fail to teach wherein said layer is a peelable layer.
However Hopp teaches a skin patch (Abstract) and further teaches using a peel-away liner to only prepare skin patch for application at the appropriate time (Col. 7, L. 24-28).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the peelable layer of Hopp will act as the release liner of Gottesman, Yum, Wenckens, and Nagasuna as this characteristic of the liner enables simplified removal of the liner from the adhesive layer for immediate application of the patch.

Response to Arguments
Applicant’s amendments and arguments filed 5/24/2021 with respect to the 35 USC 103(a) rejections of Claim 1, have been fully considered but are not persuasive. Applicant argues that structure has been clarified by the amended language that the adhesive layer is “backed by a backing layer,” to claim the order of layers seen in Figure 6 of the instant application, which is not motivated by the prior art. Examiner respectfully notes that the term is ‘backed’ as shown above can merely refer to furnishing the patch with a rear part (Merriam-Webster). Thus the final back layer is backing all preceding layers. Applicant’s arguments are oriented to a direct connection of the adhesive layer and the backing at the ends lengthwise of the dermal patch, but this is not the current claim language. Thus the arguments are moot and the rejection stands.
Applicant further argues that a person of ordinary skill in the art would not be motivated to look to Wenckens for a solution to the posed problem. Examiner respectfully disagrees. Both Wenckens and Yum are directed to collecting a substance from the skin. Wenckens performs this action to collect poison that was previously in the skin for therapeutic purposes and Yum performs this action to collect a sample of analyte containing fluid for diagnostic purposes. While their purposes diverge, one of ordinary skill in the art would see facilitation of sample collecting as a useful modification.
Applicant then argues there is no teaching or suggestion in Wenckens for introducing an expandable layer between the backing layer and the membrane. Examiner respectfully disagrees. As noted above, in Fig. 1 of Wenckens, an expandable layer / swell layer (‘3)’) in between the backing layer / patch (‘1)’) with a center hole and membrane layer / matrix layer (‘4) and 5)’). 
Applicant finally argues that the combination of Wenckens and Yum would not render obvious the limitations of Claims 3 and 5. Examiner respectfully disagrees. As shown in Fig. 1 of Wenckens, the swell layer 3) is directly under the backing layer 1) to provide pressure from 
Therefore the rejection stands.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793